 18DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs noted above, the unit for severance, to be appropriate, must, becoextensive with the multiemployer production and maintenance unit,By April 9, 1958, the Petitioner had sought separate units at plantsof only 5 of the 15 Employers who comprise the association.Theseparate petitions for units at the plants of the other members of theassociation were not filed until after a collective-bargaining contracthad been, reached.Viewing this in the light most- favorable to thePetitioner, the petitions filed after April 9 are essentially -amendmentsto the original petitions, to correct the scope of the requested unit.In analogous situations, the Board has held that -contracts validlyexecuted -after the original petition but before the amendment to thepetition bar the amendment, where the amendment claims a unitlarger and substantially different from that sought in the originalpetition.12We find that this principle is applicable to the instant case.Since the amendments, which were necessary to raise a question con-cerning representation, were untimely because of the intervening contract, we shall dismiss-the petitions.[The Board dismissed the petitions.]12 Polk Brothers Central Appliance and Furniture Company,105 NLRB 251;American-Suppliers,Incorporated,98 NLRB 692;The Baldwin Company,81 NLRB 927.Acme Waste Paper CompanyandUnited Papermakers and Paper=workers,AFL-CIO.Case No. 39-CA-873. July 9, 1958DECISION AND ORDER-On January 27, 1958, Trial Examiner C. W. Whittemore issued his.Intermediate Report in the above-entitled proceeding, finding thatRespondent had engaged in and was engaging in certain unfair,laborpractices and recommending that it cease and desist therefrom andtake certain affirmative -action, as set forth in the copy of the Intermediate Report attached hereto.Thereafter, Respondent filed excep=tions to the Intermediate Report and a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel[Members Rodgers, Bean, and Fanning].The Board has reviewed the rulings made by the Trial Examinerat - the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered theintermediate, Report, Respondent's exceptions and brief, and theentire record in thecase,and hereby adopts the findings, conclusions,121 NLRB No. 6. ACME WASTE PAPER COMPANY19and recommendations of the Trial Examiner with the modificationnoted below.'1.The Respondent excepted,inter alia,to the Trial Examiner'sfailure to rule, in, the Intermediate Report, on its motions (1) to dis-miss the complaint on the ground that its activities do not affectinterstate commerce, and (2) to dismiss the allegations of the com-plaint with respect to four alleged discriminatees who did not testifyat the hearing.Respondent's motions are hereby denied.As to(1) the Board finds, in agreement with the Trial. Examiner, thatRespondent is engaged 'in commerce within the meaning of the Act,and that it will effectuate the purposes of the Act to assert jurisdictionhere.As to (2), we are satisfied that the record establishes (a) thatGeneral Manager Morton Konig said at the meeting of August 8 or9, 1957, that he knew who had joined the Union, and (b) that the 13employees who were discharged on August 13 had in fact joined theUnion.Under the circumstances, no inference can be drawn from thefact that four of the alleged discriminatees did not testify.We note,moreover, that their failure to testify was not a deliberate choice ofthe General Counsel to withhold testimony which was within hispower to produce, but was rather due either to his inability to locatethe witnesses or to their disregard of subpenas which had been servedupon them.2.We agree with the Trial Examiner that Respondent dischargedthe 13 employees named in the complaint because of- its opposition totheir union affiliation. In rejecting Respondent's defense that itdischarged or laid off these employees for economic and other non-discriminatoryreasons,we rely not only on the evidence set forth bythe Trial Examiner but also on the fact that all the dischargees wereunion members 2ORDERUpon the entire record in the case, and pursuant to Section 10 (c)'of the National Labor Relations Act, as amended, the, National LaborRelations Board hereby orders that Respondent Acme Waste PaperCompany, Houston, Texas, its officers, agents, successors and assigns,shall :1.Cease and desist from :(a) Interrogating its employees concerning their membership in,or activity on behalf of, United Papermakers and Paperworkers,1 The Trial Examiner recommended that M.C. Denson be reinstated.As Denson hadalready been reinstated as of the date of the hearing herein, we shall only order that hebe made whole for any loss of pay he may have suffered.2N.L. R. B. v. W. C. Nabors Company,196 F. 2d 272 (C. A. 5), enfg. 89 NLRB 538 ;Southern Furniture Manufacturing Company v.N. L. It. B.,194 F. 2d 59(C. A. 5) enfg.91 NLRB 1159;Keco Industries, -Inc.,118 NLRB 317, 340;Richards and Associates,110NLRB 132;Wright& McGiiiCompany,102 NLRB 1035. 20DECISIONSOF NATIONALLABOR RELATIONS BOARDAFL-CIO, or any other labor organization, in a manner constitutinginterference, restraint, or coercion in violation of Section 8 (a) (1)of the Act.(b)Threatening employees that it will cease or curtail operations,or will discriminate against employees who belong to or support anylabor organization, or that it will engage in other reprisals againstemployees, to discourage affiliation with, or support of, the above-named or any other labor organization.(c)Discouraging membership in the above-named or any otherlabor organization by discharging or laying off any of its employees,or otherwise discriminating in regard to their hire or tenure ofemployment or any term or condition of employment.(d) In any other manner interfering with, restraining, or coercingemployees in the exercise of the right to self-organization, to formlabor organizations, to join or assist United Papermakers and Paper-workers, AFL-CIO, or any other labor organization, to bargain col-lectively through representatives of their own choosing, and to engagein any other concerted activities for the purpose of collective bargain-ing or other mutual aid or protection, or to refrain from any or allof such activities, except to the extent that such right may be affectedby an agreement requiring membership in a labor organization asa condition of employment as authorized in Section 8 (a) (3) ofthe Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :_(a)Offer to Jeffrey Bennard, Dorothy Scott, Elgelina Jones, J. A.Vincent, Ethel Ruby Hogan, Mary Lois Duffy, Arthur Smith, LorinaZenon, Harold Anderson, James Coleman, Ralph Lewis, and SamuelLewis immediate and full reinstatement to their former or substan-tially equivalent positions, without prejudice to their seniority orother rights and privileges previously enjoyed, and make them wholein the manner set forth in the section of the Intermediate Reportentitled "The Remedy" for any loss of pay they may have sufferedbecause of the discrimination against them.(b)Make whole M. C. Denson for any loss of pay he may havesuffered because of the discrimination against him, in the mannerset forth in the section of the Intermediate Report entitled "TheRemedy."(c)Preserve and make available to the National Labor RelationsBoard and its agents upon request, for examination and reproduc-tion, all payroll records, social-security payment records, timecards,personnel records and reports, and all data necessary to analyze andcompute the back-pay and reinstatement rights due under the termsof this Order. ACME WASTE PAPER COMPANY21,(d)Post- at its plant at Houston, Texas, copies of the notice at-tached hereto marked "Appendix." 3Copies of said notice, to befurnished by the Regional Director for the Sixteenth Region, shall,after being duly signed by Respondent's authorized representative,be posted by Respondent for sixty (60) consecutive days thereafterin conspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken to insurethat said notices are not altered, defaced, or covered by any othermaterial.(e)Notify-the Regional Director for the Sixteenth Region inwriting, within ten (10) days from the date of this Order, what stepsRespondent has taken to comply herewith.8In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE To ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT interrogate our employees concerning their mem-bership in, or activity on behalf of, United Papermakers andPaperworkers, AFL-CIO, or any other labororganization, in amanner constituting interference, restraint, or coercion in viola-tion of Section 8 (a) (1) of the Act.WE WILL NOT threaten our employees that-we willcease orcurtail operations, or will discriminate against employees whobelong to or support any labor organization, or willengage inother reprisals against employees, to discourage affiliation with,or support of, United Papermakers and Paperworkers, AFL-CIO, or any other labor organization.WE WILL NOT discourage membership in United Papermakersand Paperworkers, AFL-CIO, or in any other labororganiza-tion by discharging or laying off any of our employees, or other-wise discriminating in regard to their hire or tenure of employ-ment or any term or condition of employment.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organ-;ization, to form labor organizations, to join or assist UnitedPapermakers and Paperworkers, AFL-CIO, or any other labororganization, to bargain collectively through representatives oftheir own choosing, and to engage in any other concerted activ-ities for the purpose of collective bargaining or other mutual 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDaid or protection, or to refrain from any or all of such activities,except to the extent that such right may be affected by an agree-'ment requiring membership in a labor organization as a conditionof employment as authorized in Section 8 (a) (3) of the Act.WE WILL offer to Jeffrey Bennard, Dorothy Scott, ElgelinaJones, J. A. Vincent, Ethel Ruby Hogan, Mary Lois Duffy,Arthur Smith, Lorina Zenon, Harold Anderson, James Coleman,Ralph Lewis, and Samuel Lewis immediate and full reinstate-ment to their former or substantially equivalent positions, with-'out prejudice to their seniority or other rights and privilegespreviously enjoyed, and make them, as well as M. C.,Denson,whole for any loss of pay they may have suffered because of thediscrimination against them.ACME WASTE PAPER COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEA chargehaving been duly filed and served,a complaint and notice of hearingthereon having been issued and servedby theGeneral Counsel of the NationalLabor Relations,Board, and an answer having beenfiled by theabove-named Re-spondent Company, a hearing involving allegations of unfair labor practices in viola-tion of Section 8 (a) (1) and(3) of the National Labor Relations Act, as amended(61 Stat. 136), herein called theAct, was heldinHouston,Texas,on December 4and 5, 1957,before the duly designated Trial Examiner.As tothe unfair labor practices,in substance the complaint alleges and the answerdenies that the Respondent:(1) Throughcertain officers and agents threatened itsemployees with economic reprisals if a union came into the plant; (2) on August 13,1957,discriminatorily and to discourage union membership and activity discharged13 employees,listed in ScheduleA attachedhereto; and (3)by the aforesaid con-duct interfered with, restrained,and coerced employees in the exercise of rightsguaranteed by Section7 of the Act.At thehearing all parties were represented,were afforded opportunity to beheard,to examine and cross-examine witnesses,to introduce evidence pertinent tothe issues, to argue orally upon the record,and to file briefs and proposed findingsof fact and conclusions of law.Counsel for the Respondent argued orally.Briefshave been received from said counsel and from General Counsel.Upon the entire record,and from his observation of the witnesses,the Trial Ex-aminer makes the following:FINDINGS OF FACT1.THE BUSINESS OF 'THE RESPONDENTSidney Konig is the sole owner of the business conducted under the trade nameand style of Acme Waste Paper Company,under the laws of Texas.Its principaloffice and place of business is in Houston,Texas, where it engages in the manu-facture. processing, and sale of rags, waste naner,and related products.During the fiscal year ending July 31,1957,the Respondent sold materials andgoods valued at more than $200,000 to the United States Gypsum Company,a busi- ACME WASTE PAPER COMPANY23mess itself engaged in interstate commerce and over which the Board asserted juris-diction in 116 NLRB 656.The Respondent is engaged in commerce within the meaning of the Act.II.THELABOR ORGANIZATION INVOLVEDUnited Papermakers and Paperworkers,AFL-CIO,isa labor organization.admitting to membership employees of the Respondent.111.THE UNFAIR LABOR PRACTICESIn early August 1957, the Respondent's payroll reveals about 30 employees work-ing.On August 6, or within a day or 2 thereafter,it isundisputed that 19 of themsigned union authorization cards.On August 8 Morton Konig, general managerand son of the owner, called all employees together and, according to hisown tes-timony, proceeded to "caution the men to know what everything is before theysign up."On August 13, 13 of the 19 who had signedunioncards were summarily.dismissed,without reason being given them, for such action.On August 14, theRespondent hired 13 new employees.This, in summary, is the skeletal nature and sequence of the chief events upon-which General Counsel urges his case. It is plain that more than a mere denialis required to rebut a reasonable inference that the 13 employees were fired to dis-courage self-organization.Credible testimony, although in part contradicted, adds other details supportingGeneral Counsel's contentions, particularly as to Morton Konig's remarks at theassembly of employees on August 8.Testimony of several employees is to theeffect that on this occasion young Konig said that: (1) He had heard they wereorganizing a union (a fact the general manager admitted), and that some of themhad signed cards; (2) if a union were organized hours of work would be cut, there-would be no more "draw day"-a term apparently covering the custom permittingemployees to "draw" in advance money due them on payday-and present employeeswould be replaced with new ones; and (3) before recognizing a union he wouldclose the plant gates.The Trial Examiner credits this testimony, and finds thatMorton Konig made the threats of economic reprisal attributed to him.'The Respondent's answer admits that on August 13 each of the 13 individualslisted in Schedule A was discharged or "laid off."All were given their final pay-checks by Sidney Konig.Many of the 13 thus dismissed testified without contra-diction that they were given no reason by Konig for their discharge. It is inferred,and found, that none of the 13 were informed by Konig of any reason for the termi-nation of their employment.The testimony of employee Elgelina Jones is undis-puted, and it is found, that all 13 had previously signed union cards.As the payrollrecords show, no other employee except these 13 was laid off or discharged on thisdate.The testimony of employee Ethel Ruby Hogan is uncontradicted,and it isfound, that at the meeting of all employees called by Morton Konig, he told themhe knew who had joined the Union.The foregoing findings,itseemsto the Trial Examiner, lead to the reasonableconclusion that General Counsel's complaint should be sustained.Before any conclusion is reached, however, consideration must be given to thetestimony of Sidney Konig as to his claimed motives in discharging these 13 em-ployees, an act for which he admitted full responsibility. Some doubt upon theirvalidity ingeneral iscast by the fact that apparently his specific claims as to indi-viduals were first made on the witness stand. In any event, no employee fired wasgivenany warning or reason, and the Respondent's answer is not specific."The denials of Morton Konig are not accepted as true. On cross-examination he atfirst flatly denied querying employee Lenon Wright regarding his interest in the Union,and also denied discussing union organization with his foreman, Frank Butler, duringthe week before the mass discharge.He was then confronted with a statement he hadpreviously given to a Board agent, he conceded the truth of its contents, and finallyadmitted that he had discussed the Union with Butler, and that he had asked Wright ifhe had been passing out union cards on or about the date of the above-described meetingof employees.Other parts of his testimony are equally inconsistent.For example, afterbe had admitted opening his talk to employees by referring to the rumors of a union, hesaidthat he didn't "believe" he heard any such rumors until "after I had thismeetingwith the men."Consequently the Trial Examiner can rely upon no part of MortonKonig's testimony unsupportedby othercredible evidence. 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDFurther doubt upon their validity is created by Sidney Konig's evasive andconfused testimony, in part contradicted by his own payroll sheets, as revealed bythe record.For example, Konig declared that the 13 individuals in question werenotthe only employees laid off on August 13, and he insisted that actually therewere 19 or 20 of them dismissed that same day.He even voiced names, whenpressed to identify others than the 13.Konig was then confronted with his ownpayroll records, and he conceded their accuracy.These records show that only the13 employees named in the complaint ceased their employment on August 13.Asto the four individuals claimed by Konig to have also been dismissed on August 13-Price,Willie Smith, Hosea, and Cook-the same records completely refute hisclaim as to Price, Smith, and Hosea.These records reveal no break in their em-ployment from July 27 to August 31, the period covered.As to Cook, no suchname appears on any payroll of this period.When confronted by his own records Konig made this claim, as to the 13individuals:Someof them came backthe next morningto work, and they just kept onpunching the card and went ahead to work,Someof them were laid off priorto the 13th.His records show clearly thatnoneof the 13 was laid off before that date, and if,as he said,"someof them" did come back the next day, punched the card, and con-tinued towork, they were not reinstated to the payroll. In the absence of anycredible evidence to supportthis claim,the Trial Examiner can place no relianceupon it.When General Counselcontinuedto press the point that his payroll recordsshowed only 13 to have been laid off on August 13, Konig still insisted "there weremore." "There were 19 or 20 of them laid off on the same day," he said. "I hada list ofthem. I went and paid them off."When the Trial Examiner asked Konigto bring in any records he had to support his claim, however, Konig finally admittedthat only 13 werelaid off,saying that he "changed" his mind as to some of the 19whosenameshe had "on a list," intending to lay them all off.Without furthercomment,the Trial Examiner notesin passingthat 19 is not only the number ofemployees Konig said -he had on a list to be laid off on August 13, but is also thenumber of employees who had up to that time signedunionauthorization cards.Further discrediting Konig's entire testimony, in the opinion of the Trial Ex-aminer, is the Employer's claim that some of the 13 were discharged because theyhad caused him to lose "four or five thousand dollars" on a contract-a contractwhich later in his testimony he admitted totaled an amount of only "a little overthree thousand dollars."He offered no explanation of how it is possible to lose,in a businessof rags and waste paper, "four or five thousand dollars" on a $3,000contract.Finally,Konig's general claim that he laid off all 13 because business fell off inthe summer "between 40 and 50 per cent"-and did in the summer of 1957-isnot only without any supporting documentary evidence, but is refuted by his ownpayroll records.Not only do such records show that he immediately hired newemployees on August 14, the day after firing an equal number of employees heclaims were unneeded, but also that 7 of these 13 new employees each worked 4or5 overtime hoursduring their first week of employment.The 6 others of thenew group worked only a day or 2, but an additional 5 new employees were hiredwithin a few days thereafter, and the next week 4 more were employed.Withsome exceptions, the payroll records reveal that during the period covered-fromJuly 27 to August 31-the employees worked from 4 to 10 overtime hours eachweek.The Trial Examiner believes it to be common knowledge,at least inthe field ofindustry, that an employer does not, without some exceptional reason not advancedhere, pay overtime to idle or unnecessary employees.For the foregoing reasons the Trial Examiner can place no reliance upon anytestimony of Sidney Konig as to additional reasons claimed by him as to why heselected certain of the 13 employees for discharge.Nor can the Trial Examiner believe his claim that he knew nothing about hisson's speech to the employees, a few days before the dismissals, or about the unionorganization until after the discharges.Equally incredible is Morton Konig's testi-mony that he did not inform his father of such matters. It would be absurd to ACME WASTE PAPER COMPANY25believe, in the opinion of the Trial Examiner, that father and son, the two in activecontrol of this small business, failed to share knowledge on such matters?The Trial Examiner therefore concludes and finds that there isno merit in theRespondent's claimed reasonsfor the 13dismissalsbut that, on the contrary,all werediscriminatorily discharged in order to discourage membershipin andactivity onbehalf of the Union, and that by such discriminatory action, and by the interroga-tion and threats of economic reprisal by Morton Konig, described above, the Re-spondent interfered with, restrained, and coerced employees in theexerciseof rightsguaranteed by Section 7 of the Act .3IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate,and substantial relation to trade,traffic, and commerce among theseveral States,and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices,the TrialExaminer will recommend that it cease and desist therefrom and take certain affirma-tive action designed to effectuate the policies of the Act.It has been found that the Respondent discriminatorily and to discourage unionactivity and membership discharged 13 employees.The Trial Examiner will recom-mend that the Respondent offer them immediate and full reinstatement to their formeror substantially equivalent positions,without loss of seniority or other rights andprivileges, and make them whole for any loss of pay they may have suffered by pay-ment to each of them of a sum of money equal to that which he or she would haveearned from August 13, 1957,to the date of the Respondent's offer of reinstatement,less his or her net earnings during said period,and in a manner consistent with Boardpolicy as set out in F.W. Woolworth Company,90 NLRB 289, andCrossett LumberCompany,8NLRB 440.4Itwill further be recommended that the Respondent,upon reasonable request,make available to the Board and its agents all payroll and other records pertinent tothe analysis of the amounts due as back pay.Since the violations of the Act which the Respondent committed are related to otherunfair labor practices proscribed by the Act, and the danger of their commission inthe future is reasonably to be anticipated from its past conduct,the preventive pur-poses of the Act may be thwarted unless the recommendations are coextensive withthe threat.To effectuate the policies of the Act,therefore,itwill be recommendedthat the Respondent cease and desist from infringing in any manner upon the rightsguaranteed by Section 7 of the Act.9 To find, as urged in the Respondent's brief, that the Konigs had no knowledge of theidentity of employees signing union cards, would be an,inference wholly contrary to thatwhich reasonably follows from the undisputed testimony that Morton Konig,on August 8,told employees that he knew who had joined,and Morton Konig's own testimony to theeffect that he asked at least two employees if they were soliciting for the Union.3 During his testimony Sidney Konig referred to one of the discharged employees, J. A.Vincent, as being "in charge of the whole shipping,packing, counting and the production,"a burden of responsibility which,if true, customarily would be the lot of a supervisor.Vincent himself was not a witness,and under other circumstances than those prevailinghere, a finding might be warranted that Vincent was, in fact,a supervisor and thereforenot an employee within the meaning of the Act. The Trial Examiner has previouslyfound, however,that Sidney Konig's testimony in general is untrustworthy.And as toVincent's responsibilities,Sidney Konig's testimony is effectively refuted by the payroll,records.Vincent received the minimum wage of $1 per hour,precisely the same as newemployees.Furthermore,in its answer and at the hearing the Respondent made noclaim that Vincent was a supervisor within the meaning of the Act.*There is evidence in the record that 1 of the 13-Denson-was reemployed sometimebetween August 31 and the date of the hearing. The nature and date of such reemploy-ment, of course,will be pertinent in the event of compliance with these Recommenda-tions 26-DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the foregoing findings of fact and upon the entire record in thecase, the Trial Examiner makes the following:-CONCLUSIONS OF LAW1.United Papermakers and Paperworkers,AFL-CIO, isa labor organization'within the meaning of Section2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment of 13' em-ployees, as found herein,thereby discouraging membership in and activity on behalfof the above-named labor organization,the Respondent has engaged in and is engag-ing in unfair labor practices within the meaning of Section 8 (a) (3) of the Act.3.By interfering with,restraining,and coercing employees in the exercise ofrights guaranteed in Section7 of the Act,the Respondent has engaged in and is en-gaging in unfair labor practices within the meaning of Section8 (a) (1) of the Act.'4.The aforesaidunfair labor practices are unfair labor practices affecting com-merce within the meaning of Section2 (6) and (7) of the Act.[Recommendations omitted from publication.]SCHEDULE AM. C. DensonEthel Ruby HoganHarold AndersonJeffrey BennardMary LoisDuffyJames ColemanDorothy ScottArthur SmithRalph LewisElgelina JonesLorina ZenonSamuel LewisJ.A. VincentInternational Brotherhood of Boilermakers,Iron.Ship Buildersand Helpers of America,AFL, DistrictNo. 2 [The Babcock &Wilcox Company]andStephen Mrazek,WalterSmith,MichaelDuncovich, and Joseph Marin.Case No. 2-CB-948. July 9,1958SUPPLEMENTAL DECISION AND ORDEROn December 27, 1954, the National Labor Relations Board issueda Decision and Order in The Babcock & Wilcox Company, Cases Nos.2-CA-2921 and 2-CB-948,1 finding that the Respondent Companyand the Respondent Union had violated the Act by, respectively, dis-criminating against and causing discrimination against, StephenMrazek, Walter Smith, Michael Duncovich, and Joseph Marin, theCharging Parties in these two proceedings.The Board, as part ofits remedy, ordered that the Respondents 'make these employees wholefor any loss of pay which they may have suffered.Thereafter, the Court of Appeals for the Second Circuit, on April25, 1956, entered a decree enforcing the Board's Order 2Respondent Babcock & Wilcox has complied with the decree bypaying one-half of the amount computed in the back-pay specification,and is not a party to this proceeding.The Regional Director for theSecond Region issued this back-pay specification on July 30, 1957.On February 3, 4, and 5, 1958, a hearing was held before Trial Ex-1110 NLRB 2116.2232 F. 2d 393(C. A. 2), cert denied 352 U. S. 909.121 NLRB No. 7.